Citation Nr: 0315745	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  00-06 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected disability pension purposes.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Tiedeman





INTRODUCTION

The veteran served on active duty from May 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.	Please review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed. 

2.	Please request the veteran to identify 
all medical providers who have treated 
him for a psychiatric disability, to 
include recent treatment at a private 
community psychiatric service.  After 
securing any necessary release, please 
obtain medical records from all 
sources identified by the veteran.

3.	Please obtain the veteran's complete 
psychiatric treatment records from C. 
O. Perez Cortes, M.D., beginning in 
July 1998.  The address for Dr. Perez 
Cortes is: Calle Carreras No. 58-B, 
Suite 408, Humacao, Puerto Rico 00791.

4.	Please obtain the veteran's 
hospitalization records from San Juan 
Capestrano Hospital, dating from June 
4, 1998 to June 11, 1998.  The address 
for this facility is: RR #2 Bz. 11, 
Rio Piedras, Puerto Rico 00926.

5.	Please obtain the veteran's 
hospitalization records from San Juan 
Capestrano Partial Hospitalization 
Center in Caguas, Puerto Rico, dating 
from June 12, 1998 to July 11, 1998.  
The veteran has not provided an 
address for this treatment provider.

6.	Following completion of the above 
development, make arrangements with 
the appropriate VA medical facility 
for the veteran to be afforded a VA 
examination to determine the nature 
and extent of his psychiatric 
disability.  The examiner should also 
comment on the impact his psychiatric 
disability has on his ability to 
function, to include his ability to 
maintain gainful employment.  The 
claims folder must be made available 
to the examiner for review in 
conjunction with the examination.  All 
pertinent symptomatology and findings 
should be reported in detail.  To the 
extent possible, the examiner should 
attempt to differentiate the veteran's 
psychiatric symptomatology from that 
symptomatology attributable to any 
drug dependence found.  A Global 
Assessment of Functioning (GAF) score 
should be provided.

7.  Thereafter, the RO should 
readjudicate the issue on appeal.  If 
the determination remains unfavorable 
to the veteran, he should be provided 
with a supplemental statement of the 
case (SSOC) that addresses all 
relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to 
respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



